Citation Nr: 1737577	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-25 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an earlier effective date prior to September 28, 2006, for the establishment of service connection for various chronic psychiatric disabilities.

2.  Entitlement to an earlier effective date prior to August 9, 2011, for the establishment of service connection for ischemic heart disease.

3. Entitlement to a compensable rating for postoperative scarring, status post lobectomy for lung cancer.

4. Entitlement to a rating in excess of 10 percent for ischemic heart disease.

5. Whether the reduction of the rating for residuals of lung cancer from 100 percent to 30 percent, effective November 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) in July 2012, August 2012, and August 2014.


FINDING OF FACT

In August 2017, the Board received notice that the Veteran died in July 2017. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R.      § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran, who was the appellant in this case, died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


